Citation Nr: 0815586	
Decision Date: 05/13/08    Archive Date: 05/23/08

DOCKET NO.  05-30 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a throat disorder

2.  Entitlement to a rating in excess of 30 percent for 
asthma.

3.  Entitlement to an increased rating for adjustment 
disorder with depressed mood, evaluated as 10 percent 
disabling prior to January 20, 2005, and as 70 percent 
disabling therefrom.

4.  Entitlement to service connection for a gastrointestinal 
disorder, also claimed as secondary to service-connected 
psychiatric and respiratory disabilities.

5.  Entitlement to service connection for sleep apnea, also 
claimed as secondary to service-connected psychiatric and 
respiratory disabilities.

6.  Entitlement to a compensable rating for residuals of a 
service-connected left fifth finger fracture.

7.  Entitlement to service connection for a disorder of the 
right index finger.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 10, 1989, to 
May 4, 1994.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from November 2004 and February 2006 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in North Little Rock, Arkansas, which denied the 
benefits sought on appeal.

An August 2005 rating decision increased the rating for 
adjustment disorder with depressed mood to 70 percent, 
effective January 20, 2005.  However, as that grant does not 
represent a total grant of benefits sought on appeal, this 
claim for increase remains before the Board. AB v. Brown, 6 
Vet. App. 35 (1993).

Subsequent to certification of the appeal to the Board, 
additional evidence was received.  Such evidence was 
accompanied by a waiver of Agency of Original Jurisdiction 
(AOJ) consideration.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Additionally, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  

In the present case, it is determined that additional 
development is required in order to satisfy VA's obligations 
under the VCAA. 

Regarding the duty to assist, in March 2007 the veteran 
requested that VA obtain recent VA medical records in support 
of his claims.  He requested VA medical records dated since 
October 2006.  

A notation in a September 2006 statement of the case noted 
that a search of electronic VA clinical records did not show 
any treatment regarding the left little finger from June 1998 
through February 2006.  However, the availability of records 
relating to other disorders was not addressed.  Clinical 
records dated in August 2007 have since been added to the 
record, apparently submitted by the veteran himself, rather 
than through the result of an RO search.  Thus, from February 
2006 until August 2007, there remains a gap in records.  A 
review of the claims file reflects another gap in VA 
treatment records from July 2005 to February 2006.  Again, 
aside from the limited notation in a statement of the case, 
the claims folder does not indicate specifically what records 
have been requested and, significantly, does not demonstrate 
negative search results.  Thus, it appears quite possible 
that additional relevant records remain outstanding.  
Therefore, to avoid any prejudice to the veteran, a request 
for VA treatment records dated since July 2005 should be 
undertaken.

Next, the veteran contends that his service-connected 
respiratory disability has worsened, as indicated in the 
March 2008 informal hearing presentation submitted by his 
representative.  When available evidence is too old for an 
adequate evaluation of the veteran's current condition, VA's 
duty to assist includes providing a new examination.  
Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  A review 
of the claims file shows that the most recent VA respiratory 
examination was performed in August 2004.  However, the 
clinical evidence of record includes pulmonary function 
testing dated in August 2007.  Accordingly, the evidence is 
found to be sufficient to rate the claim without the need for 
another VA respiratory examination.  Nevertheless, 
adjudication of that claim must be deferred pending a request 
for additional VA records, as discussed above.

Finally, in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
the Court held in part that VA's duty to notify a claimant 
seeking an increased evaluation included advising the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.

Although a notification letter dated in July 2004 was issued 
in this matter, it does not comply with the Vazquez- Flores 
ruling.  The veteran was not notified of any of the 
information required by Vazquez-Flores.

In addition, the veteran claims that his gastrointestinal 
disorder and sleep apnea are secondary either to his service-
connected psychiatric or service-connected respiratory 
disability.

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.303(a) (2007).

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection is also warranted for a disability which 
is aggravated by, proximately due to, or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310 
(2007).  Any additional impairment of earning capacity 
resulting from a service-connected condition, regardless of 
whether or not the additional impairment is itself a separate 
disease or injury caused by the service-connected condition, 
also warrants compensation.  See Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).  When service connection is thus 
established for a secondary disorder, the secondary condition 
is considered a part of the original disability.  See id.

The veteran's service medical records are silent for 
diagnoses of a gastrointestinal disorder or sleep apnea.  
However, post-service private and VA medical records show 
diagnoses of and treatment for a gastrointestinal disorder 
and sleep apnea.  The evidence of record at this time does 
not delineate whether or not the veteran's claimed 
gastrointestinal disorder and sleep apnea are related by any 
possible theory, to his service-connected psychiatric or 
respiratory disabilities.  Therefore, the Board finds that 
examinations with respect to the veteran's claims that his 
gastrointestinal disorder and sleep apnea are related to his 
service-connected disabilities are necessary in this case 
before a final determination can be made with respect to 
these claims.

The veteran is also seeking service connection for a finger 
disability of the right hand.  In a November 2004 rating 
decision, the RO denied service connection for an index 
finger condition of the right hand.  In December 2004, the 
veteran filed a timely notice of disagreement pursuant to 
38 C.F.R. § 20.201.  While December 2005 correspondence to 
the veteran indicates that his right 5th finger is service-
connected, there is no rating decision in the claims file 
that granted service connection for a right finger 
disability.  In addition, it does not appear that the RO has 
issued a statement of the case with respect to this issue.  
The United States Court of Appeals for Veterans Claims has 
held that, where the record contains a notice of disagreement 
as to an issue, but no statement of the case, the issue must 
be remanded to the RO to issue a statement of the case, and 
to provide the veteran an opportunity to perfect the appeal.  
Manlincon v. West, 12 Vet. App. 238 (1999).

Finally, the veteran filed a claim for a compensable rating 
for residuals of a service-connected left fifth finger 
fracture in September 2005.  That claim was denied in a 
February 2006 rating action.  The veteran submitted a notice 
of disagreement in June 2006.  A statement of the case was 
issued in September 2006.

"An appeal (to the Board) consists of a timely filed Notice 
of Disagreement in writing and, after a Statement of the Case 
has been furnished, a timely filed Substantive Appeal."  
38 C.F.R. § 20.200 (2007).  The substantive appeal can be set 
forth on a VA Form 9 (Appeal to the Board of Veterans' 
Appeals) or in correspondence specifically identifying the 
issues appealed.  An appeal must set out specific arguments 
relating to errors of fact or law made by the agency of 
original (AOJ) jurisdiction.  38 C.F.R. § 20.202 (2007).

The notice of disagreement and substantive appeal may be 
filed by the appellant, or by his representative, if a proper 
Power of Attorney or declaration of representation, as 
applicable, is on the record or accompanies such notice of 
disagreement or substantive appeal.  38 C.F.R. § 20.301 
(2007).

With respect to timeliness of the appeal, the Board's rules 
of practice provide that a substantive appeal must be filed 
within 60 days from the date that the AOJ (in this case the 
RO) mails the statement of the case to the appellant, or 
within the remainder of the one year period from the date of 
mailing of the notification of the determination being 
appealed, whichever period ends later.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.302 (2007).

An extension for filing a substantive appeal may be granted 
on motion filed prior to the expiration of the time limit 
described above.  38 C.F.R. § 20.303 (2007).

In November 2006, the RO certified the veteran's appeal to 
the Board.  Notably, the veteran did not file a substantive 
appeal prior to the November 2006 certification of the appeal 
to the Board.  In a March 2008 informal hearing presentation, 
the veteran's representative stated that the veteran timely 
filed a June 2006 notice of disagreement to the February 2006 
rating action, but was "unable to locate a substantive 
appeal in the file."  At present, more than one year has 
passed since the February 2006 rating decision.

The Board has an absolute duty in every case to first 
establish that it may exercise jurisdiction over a claim, and 
the Board errs when it exercises jurisdiction when there is 
legal basis to do so.  McGinnis v. Brown, 4 Vet. App. 239, 
244 (1993).  Given this fact, and given the fact that the 
Board is unable at this time to identify a document that 
meets the definition as a timely substantive appeal under 
38 C.F.R. §§ 20.202, 20.300, 20.302 (2007), further 
development is in order.  Marsh v. West, 11 Vet. App. 468 
(1998).

In January 2003, the United States Court of Appeals for 
Veterans Claims (Court) ruled that, unless the RO closed the 
appeal pursuant to 38 U.S.C.A. § 7105(d)(3) and 38 C.F.R. 
§ 19.32 for failure to file a timely substantive appeal, that 
failure did not automatically deprive the Board of 
jurisdiction.  Gonzales-Morales v. Principi, 16 Vet. App. 556 
(2003) (per curiam).

Accordingly, this case must be remanded for the RO to make a 
determination as to whether a timely Substantive Appeal has 
been filed, or if the appeal should be closed.  38 U.S.C.A. 
§ 7105.

Gonzalez-Morales notwithstanding, "questions as to 
timeliness or adequacy of response [to a Statement of the 
Case] shall be determined by the Board of Veterans' 
Appeals."  38 U.S.C.A. § 7105(d)(3) (emphasis added).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's VA medical 
records dated since July 2005.

2.  Send a letter advising the veteran of 
what evidence would substantiate his 
claims for increased evaluations.  Apart 
from other requirements applicable under 
the Veterans Claims Assistance Act (VCAA), 
the letter must comply with the Vazquez- 
Flores ruling, and advise the veteran to 
submit evidence that his conditions have 
worsened, including the effect an 
increased worsening of the conditions has 
on employment and daily life, and provide 
notice of the criteria necessary under the 
appropriate Diagnostic Codes to establish 
entitlement to an increased rating.  
Additionally, in compliance with Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), the 
veteran should be informed of how 
disability ratings and effective dates are 
assigned.  In so doing, comply with any 
directives of the Veterans Benefits 
Administration.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

3.  Schedule the veteran for the 
appropriate VA examination to determine 
the nature and etiology of any 
gastrointestinal disability.  The claims 
folder should be made available to and be 
reviewed by the examiner in conjunction 
with the examination.  The review should 
be indicated in the examination report.  
Specifically, the examiner should provide 
the following opinion:

a)  Diagnose any current 
gastrointestinal disorder, and all 
associated symptoms of any 
gastrointestinal disorder.

b.)  Is it as likely as not (50 percent 
probability or greater) that the 
veteran's gastrointestinal disorder is 
due to or is the result of his service, 
or his service-connected psychiatric 
disability or service-connected 
respiratory disability?

c)  Is it as likely as not (50 percent 
probability or greater) that the 
veteran's gastrointestinal disorder is 
aggravated (permanently increased in 
severity beyond the natural progress of 
the disability) by his service-
connected psychiatric disability or 
service-connected respiratory 
disability?

4.  Schedule the veteran for a VA 
examination to determine the nature and 
etiology of any sleep apnea.  The claims 
folder should be made available to and be 
reviewed by the examiner in conjunction 
with the examination.  The review should 
be indicated in the examination report.  
Specifically, the examiner should: 

a).  Diagnose any current sleep apnea.

b).  Is it at least as likely as not 
(50 percent probability or greater) 
that the veteran's sleep apnea is due 
to or is the result of his service, or 
his service-connected psychiatric 
disability or service-connected 
respiratory disability?

c).  Is it as likely as not (50 percent 
probability or greater) that the 
veteran's sleep apnea is aggravated 
(permanently increased in severity 
beyond the natural progress of the 
disability) by his service-connected 
psychiatric disability or service-
connected respiratory disability?

5.  Concerning the issue of entitlement to 
service connection for a finger disability 
of the right hand, take appropriate action 
pursuant to 38 U.S.C.A. § 19.26 (2007), to 
include furnishing the veteran and his 
representative with an appropriate 
statement of the case regarding this 
issue.  The veteran and his representative 
should be advised of the need to file a 
timely substantive appeal if the veteran 
desires to complete an appeal as to this 
issue.

6.  Concerning the claim for a compensable 
rating for residuals of a service-
connected left fifth finger disability, 
the RO should first review the claims file 
and make a formal determination as to 
whether the veteran timely perfected an 
appeal as to this claim.

a).  If it is determined that a timely 
substantive appeal was not filed, then 
close the appeal, and document that 
action in the claims file.  The veteran 
may appeal any finding that his claim 
was not perfected in a timely manner.

b).  If it is determined that an appeal 
was timely perfected, then the claims 
file should be reviewed to ensure that 
all additional evidentiary development 
action required by the VCAA, and 
implementing regulations is completed.  
Identify in writing how and on what 
date the veteran supplied VA with a 
timely substantive appeal.  Apart from 
other requirements applicable under the 
Veterans Claims Assistance Act (VCAA), 
the RO/AMC will comply with the 
Vazquez- Flores ruling, and advise the 
veteran to submit evidence that his 
service-connected left finger 
disability has worsened, including the 
effect an increased worsening of the 
conditions has on employment and daily 
life, and provide notice of the 
criteria necessary under the 
appropriate Diagnostic Code(s) to 
establish entitlement to an increased 
rating.  Also, ensure compliance with 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006) and advise the veteran of how 
disability ratings and effective dates 
are assigned.  In so doing, comply with 
any directives of the Veterans Benefits 
Administration.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

7.  Once all of the above-requested 
development has been completed, the 
veteran's claims of entitlement to service 
connection for a throat disability, 
gastrointestinal disorder, and sleep 
apnea; and increased rating claims for 
service-connected asthma and adjustment 
disorder, must be readjudicated.  If any 
of the claims remain denied, the veteran 
and his representative must be provided 
with an appropriate supplemental statement 
of the case, and an opportunity to 
respond.  The case should then be returned 
to the Board for further appellate 
consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).





_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

